Appeal by petitioner from an order of the Supreme Court, Rockland County (Kelly, J.), entered March 31,1983, which, inter alia, denied its motion for a preliminary injunction to restrain respondents from interfering with its possession of a certain parcel of property pending the outcome of respondents’ appeal in a separate proceeding entitled Development Enterprises v County of Rockland. Appeal dismissed, without costs or disbursements. Petitioner’s appeal has been rendered moot by our determination of the appeal in Development Enterprises v County of Rockland (96 AD2d 925) in favor of respondents. Gibbons, J. P., Bracken, Niehoff and Rubin, JJ., concur.